DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China (CN) on 11/08/2019. It is noted, however, that applicant has not filed a certified copy of the CN201921920685.6 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inclination adjusting mechanism” in claims 5-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes a claim limitation that although uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, such claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is: “an inclination adjusting mechanism” configured for adjusting an angle of the platform relative to a ground, in claims 5-7. This claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, one ordinary skill in the art would understand the term/claim limitation to have a sufficiently definite meaning as the name for the structure that performs the function even when the term covers a broad class of structures or identifies the structures by their function. In this case, one ordinary skill in the art would understand that with respect to treadmills, although “inclination adjusting mechanism” covers a broad class of structures (including electrical and/or 
According to MPEP 2181: “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)… If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply…The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f). See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011)” 

In this case, “inclination adjusting mechanism” has been considered, to be any conventional structure/mechanism (known in the art) that electrically and/or manually adjust the angle of the platform relative to a ground (see applicant’s specification ¶ [0025]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 2018/0085651 A1) in view of Iwasa et al. (US 5,070,290). 
Regarding claim 1, Russo teaches a treadmill, comprising: a platform (103) having a frame (123) and an endless belt (113) mounted around the frame (Fig. 1, ¶ [0033]-[0034]); 5a motor (111) coupled to the endless belt for driving the endless belt to rotate (¶ [0035]); and a motor driving circuit (i.e. 300), receiving power from an external power source (i.e. 321), comprising a switch path (as shown below), the motor driving circuit being operable to control electric current flow from the positive electrode through the motor to the negative electrode to drive the motor, the switch 10path having a first end (as shown below), a second end (as shown below), a resistance element (¶ [0044] recites that the capacitor can be replaced with a resistor for performing AC dynamic braking) and a switch element (see Fig. 4) connected in series between the first end and the second end (as shown below); wherein when the motor driving circuit does not receive power the 20resistance element becomes a load for consuming power generated by the motor when the endless belt is driven to rotate by an external force (¶ [0016], ¶ [0026]-[0027], ¶ [0038], ¶ [0044]).  
[AltContent: textbox (Switch path (shown within the bracket) having a first end (i.e. top of the bracket) and a second end (i.e. bottom of the bracket/switch))][AltContent: arrow][AltContent: ] 
    PNG
    media_image1.png
    310
    604
    media_image1.png
    Greyscale


It is Office’s position that the motor driving circuit inherently has a positive electrode and a negative electrode through which current flows (since power is being provided to the motor). Although it appears from Russo that in the configuration shown in Fig. 4 of Russo, when the motor driving circuit receives power, the switch element will be switched to a disconnected state, so that the switch path forms an open 15circuit between the first end and the second end of the switch path and the resistance element is inactive, thereby the motor powers or drives the belt; and when the motor driving circuit does not receive power, the switch element will be switched to a connected state, so that the switch path forms a closed circuit between the first end and the second end of the switch path, Russo does not specifically teach that. 
Regarding claim 1, Iwasa teaches a control system of an AC motor comprising: a motor (40, Fig. 1), and a motor driving circuit (Fig. 1), receiving power from an external power source (10), comprising a positive electrode/conductor (22), a negative electrode/conductor (23) and a switch path (as shown below), the motor driving circuit being operable to control electric current flow from the positive electrode through the motor to the negative electrode to drive the motor (Fig. 1), the switch path having a first 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: ][AltContent: textbox (Switch path
(Shown by the dotted bracket))][AltContent: arrow]
    PNG
    media_image2.png
    585
    784
    media_image2.png
    Greyscale

wherein when the motor driving circuit receives power, the switch element will be switched to a disconnected state, so that the switch path forms an open 15circuit between the first end and the second end of the switch path and the resistance element is inactive (col. 5 lines 31-33); and wherein when the motor driving circuit does not receive power, the switch element will be switched to a connected state, so that the switch path forms a closed circuit between the first end and the second end of the switch path and the 20resistance element becomes a load between the positive electrode and the negative 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russo’s invention such that when the motor driving circuit receives power, the switch element will be switched to a disconnected state, so that the switch path forms an open 15circuit between the first end and the second end of the switch path and the resistance element is inactive, thereby the motor powers or drives the belt; and when the motor driving circuit does not receive power, the switch element will be switched to a connected state, so that the switch path forms a closed circuit between the first end and the second end of the switch path as taught by Iwasa in order to provide a more rapid and efficient response to stop the motion of the belt and keep the belt held in position in emergency situations (including power failures) and thereby ensure user’s safety and to provide a more durable apparatus. 
Regarding claim 3, Russo as modified by Iwasa teaches wherein when the motor driving circuit does 5not receive power, the motor is operable to resist rotation of the endless belt, so that when a user stands on the endless belt, a sliding speed of the endless belt will be slowed (Russo: ¶ [0044]).  
Regarding claim 5, Russo as modified by Iwasa teaches the treadmill further comprising an inclination adjusting mechanism (Russo: i.e. 210) configured for adjusting an angle of the platform relative to a ground (Russo: claims 8-11). 
 Regarding claim 8, Russo as modified by Iwasa teaches wherein the motor is an AC motor (Russo: Fig. 4, claim 5, motor 111 is a 3 phase induction/AC motor; Iwasa:  
Regarding claim 12, Russo as modified by Iwasa teaches wherein the resistance element is a power resistor configured to consume power generated by the motor, and when the motor driving circuit does not receive power, the resistance element becomes a power 15load applied to the motor to resist rotation of the endless belt (Russo: ¶ [0044]).  
Regarding claim 14, Russo as modified by Iwasa teaches wherein the motor driving circuit has a rectifier (Iwasa: 21) configured to convert alternating current from the external power source to 20direct current (Iwasa: col. 4 lines 47-48) and an overvoltage protection circuit connected between the positive electrode and the negative electrode of the motor driving circuit (Iwasa: col. 6 lines 13-21 and lines 24-52, furthermore, according to ¶ [0027] of applicant’s own specification, overvoltage protection circuit (i.e. diode, resistor and a transistor) are conventional technique well known in the art).

Regarding claim 4, wherein when the motor driving circuit does not receive power, the motor is operable to resist rotation of the endless belt, so 10that when a user stands on the endless belt, a sliding speed of the endless belt will not exceed 1mph (Russo: ¶ [0016], ¶ [0044], since the dynamic braking via the resistance element is to 
Regarding claim 6, the treadmill further comprising an inclination adjusting 15mechanism (Russo: i.e. 201) configured for adjusting an angle of the platform relative to a ground (Russo: claims 8-11), wherein when the motor driving circuit does not receive power, even if the platform of the treadmill is inclined at a maximum inclination angle and a user stands on the endless belt, a sliding speed of the endless belt will not exceed 1mph (Russo: abstract, ¶ [0016], ¶ [0027], ¶ [0044], since the dynamic braking via the resistance element is to provide a faster braking than just the back-driving the motor (motor acting as a generator), it is Office’s position that the sliding speed of the endless belt would be close to zero (for stopping and holding the belt), less than 1mph even at high inclines in Russo. If applicant is not convinced by such position, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the dynamic braking system (of Russo) such that the sliding speed of the endless belt would not exceed 1mph, even if the platform of the 
Regarding claim 7, the treadmill further comprising an inclination adjusting 20mechanism (Russo: i.e. 201) configured for adjusting an angle of the platform relative to a ground (Russo: claims 8-11), wherein when the motor driving circuit does not receive power, even if the platform of the treadmill is inclined at a grade of 20% and a user weighing up to 120 kg stands on the endless belt, a sliding speed of the endless belt will not exceed 1mph (Russo: abstract, ¶ [0016], ¶ [0027], ¶ [0044], since the dynamic braking via the resistance element is to provide a faster braking than just the back-driving the motor (motor acting as a generator), it is Office’s position that the sliding speed of the endless belt would be close to zero (for stopping and holding the belt), less than 1mph even at high inclines/20% incline with a user weighing up to 120 kg standing on the belt in Russo. If applicant is not convinced by such position, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the dynamic braking system (of Russo) such that the sliding speed of the endless belt would not exceed 1mph, even if the platform of the treadmill is inclined at a grade of 20% and a user weighing up to 120 kg stands on the endless belt, to ensure for user’s safety and durability of the apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05)).   

Claim 13).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Russo as modified by Iwasa as applied to claim 1 above, and further in view of Kueker et al. (US 2019/0217182 A1). 
Russo as modified by Iwasa is silent about wherein the endless belt has a plurality of elongated slats extending transversely, and the plurality of elongated slats are supported by a plurality of bearings arranged on the frame of the platform.
Regarding claim 2, Kueker teaches a treadmill comprising an endless belt (111) wherein the endless belt has a plurality of elongated slats (113) extending transversely, and the plurality of elongated slats are supported by a plurality of bearings (123) arranged on the frame of the platform (Figs. 1-2).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russo’s invention in view of Iwasa wherein the endless belt has a plurality of elongated slats extending transversely, and the plurality of elongated slats are supported by a plurality of bearings arranged on the . 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Russo as modified by Iwasa as applied to claim 1 above, and further in view of Cheng (US 2005/0113216 A1).
Russo as modified by Iwasa is silent about wherein the motor is a permanent magnet motor, wherein the motor is a permanent-magnet synchronous motor, wherein the motor is a permanent-magnet 10synchronous motor with three-phase winding and wherein the motor driving circuit incorporates a three-phase inverter.
Regarding claim 9, Cheng teaches  5Regafferwherein the motor is a permanent magnet motor (476, ¶ [0008])  
Regarding claim 10, Cheng teaches wherein the motor is a permanent-magnet synchronous motor (476, Fig. 16, ¶ [0057]).  
Regarding claim 11, Cheng teaches wherein the motor is a permanent-magnet 10synchronous motor with three-phase winding and wherein the motor driving circuit incorporates a three-phase inverter (476, Fig. 16, ¶ [0057]).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Russo’s invention in view of Iwasa wherein the motor is a permanent magnet motor, wherein the motor is a permanent-magnet synchronous motor, wherein the motor is a permanent-magnet 10synchronous motor with three-phase winding and wherein the motor driving circuit incorporates a three-phase inverter as taught by Cheng in order to provide for higher (load) efficiency,  . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,403,816 B2 to Park (pertinent to claim 1), US 2017/0001075 A1 to Butler, Jr. et al. (pertinent to claim 1), US 10,680,538 to Nagarajan et al. (pertinent to claim 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784